Citation Nr: 0807109	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected Osgood-Schlatter disease of 
the right knee from September 30, 2002 to November 14, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected Osgood-Schlatter disease of the right 
knee from November 14, 2006.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected Osgood-Schlatter disease of 
the left knee from September 30, 2002.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
May 1974 and from September 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico that granted service connection for 
Osgood-Schlatter disease of the right and left knees and 
assigned an initial rating of 10 percent for each knee 
effective from September 30, 2002.

As the rating claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

In November 2007 the RO issued a rating decision granting an 
increased rating of 20 percent for Osgood-Schlatter disease 
of the right knee effective from November 14, 2006.  Inasmuch 
as a rating higher than 20 percent is available, and inasmuch 
as a claimant is presumed to be maximum available benefit for 
a given disability, the claim for higher rating as reflected 
on the title page remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  
 
The Board remanded the case to the RO for further development 
in March 2006. 

The Board's remand asked the examining physician to provide 
an opinion as to whether the veteran's service-connected 
bilateral knee disorder had contributed to the injuries 
caused by his motorcycle accident in August 2002.  The 
examining physician complied with that request.  The 
physician's opinion is not relevant to the issue on appeal 
before the Board and is not further discussed below, but is 
hereby referred to the RO for consideration in any future 
action to reopen the claim for service connection for brain 
trauma (denied by rating decision in April 2004) or any other 
future claim for secondary service connection.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  From September 30, 2002 to November 14, 2006 the 
veteran's Osgood-Schlatter disease of the bilateral knees was 
manifested by range of motion from 0 degrees to 140 degrees 
with reported pain on motion; there was no medical evidence 
of instability of either knee.

3.  From November 14, 2006 the veteran's Osgood-Schlatter 
disease of the right knee has been manifested by range of 
motion of 15 degrees to 135 degrees with reported pain on 
motion and no medical evidence of instability.

4.  From November 14, 2006 the veteran's Osgood-Schlatter 
disease of the left knee has been manifested by range of 
motion of 0 degrees to 135 degrees with reported pain on 
motion and no medical evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected Osgood-Schlatter disease of the 
right knee from September 30, 2002 to November 14, 2006 are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5257 to 5261 (2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected Osgood-Schlatter disease of the 
right knee from November 14, 2006 are not met.   38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 
5257 to 5261 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected Osgood-Schlatter disease of the 
left knee from September 30, 2002 are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Codes 
5257 to 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal is a "downstream" issue in which the 
RO's correspondence to the veteran prior to the rating 
decision on appeal addressed the elements for establishing 
entitlement to service connection, not the elements for 
increased rating for a service-connected disability.  
However, in March 2006 during the pendency of the appeal the 
Appeals Management Center (AMC) sent the veteran a letter 
advising him that the issue currently on appeal was 
entitlement to an increased initial rating for the service-
connected disease; the letter identified the evidence 
received and asked the veteran to identify other evidence to 
be pursued.

The veteran had an opportunity to respond before the RO 
readjudicated the claim as reflected in the Supplemental 
Statement of the Case (SSOC) in November 2007.  The Board 
accordingly finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim for increased rating and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

A November 2002 RO letter advised the veteran that under the 
newly enacted VCAA VA would make reasonable efforts to help 
him get evidence necessary to support his claim, including 
such things as medical records, employment records, and 
records from other Federal agencies.  The letter also stated 
that it was the veteran's responsibility to give the RO 
enough information about the records to enable the RO to 
request them from the person or agency having custody. 

Subsequent AMC letters in March 2006 and July 2006 advised 
the veteran of records being pursued by the AMC and asked him 
to identify any other relevant records.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

Although the file does not show that the veteran was 
expressly asked to provide any evidence in the claimant's 
possession relating to his claims on appeal, the Board finds 
that the fourth content-of-notice requirement has been 
constructively met.  As explained above, he has been advised 
of the evidence necessary to support his claim and he has 
been continuously apprised of the evidence received and 
considered by the RO in adjudicating his claim.  He was 
accordingly constructively invited to send any additional 
relevant evidence in his possession that was not already of 
record.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" claim.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the 
November 2007 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC of January 2004 and the SSOC of November 2007, 
which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the AMC letters of March 2006 and July 2006 
cited above.

In the recent case of Vazquez-Florez v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the AMC notice letters provided to the veteran 
in March 2006 and July 2006 satisfy the requirements of 
Vazquez-Florez in that they inform the veteran that in 
determining the disability rating VA considers the impact of 
the condition and symptoms on employment.  The letters invite 
the veteran to identify or submit not only medical evidence 
and SSA records, but also statements from employers regarding 
job performance and statements discussing disability symptoms 
from people who know the veteran.    

The Board accordingly finds that the veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Florez.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR) is in 
the claims file, as are treatment records from those VA and 
non-VA medical providers identified by the veteran as having 
relevant documents.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other medical 
providers or other entities having existing records that 
should be obtained before the claim is adjudicated.  

The veteran had VA medical examinations in April 2003 and 
November 2006 for the specific purpose of evaluating his knee 
disorder.  The veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since the November 2006 examination, and the Board 
accordingly finds that remand for a new VA examination is not 
required at this point.   See 38 C.F.R. § 3.159(c)(4).

Finally, the veteran has been advised of his entitlement to a 
hearing before the RO's hearing review officer and/or before 
the Board, but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for initial 
evaluation of the service-connected Osgood-Schlatter disease 
of the right and left knees.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, September 30, 2002.  Fenderson, 
supra.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

Osgood-Schlatter disease is an inflammation of the growth 
center that forms the tibial tubercle.  See Stedman's Medical 
Dictionary 519 (27th Ed. 2000).  Because it is a skeletal 
disorder of the knee it is rated under the criteria of 
38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal 
system), Diagnostic Codes (DCs) 5256 thorough 5263 (the knee 
and leg).  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or DC 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The veteran does not have symptoms associated with the DC 
5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (removal of semilunar cartilage), DC 5262 (impairment 
of tibia and fibula), or DC 5263 (genu recurvatum).  
Accordingly, the diagnostic codes appropriate for rating the 
veteran's disorder are DC 5257 (subluxation or lateral 
instability), DC 5260 (limitation of flexion), and DC 5261 
(limitation of extension).

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  A rating of 10 
percent may be assigned for "slight" disability.  A rating 
of 20 percent may be assigned for "moderate" disability.  A 
rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The rating criteria of DC 5260 and 5261 (limitation of 
flexion and extension, respectively) are as follows:  A 
rating of 0 percent is assignable for flexion limited to 60 
degrees or extension limited to 5 degrees.  A rating of 10 
percent is assignable for flexion limited to 45 degrees or 
extension limited to 10 degrees.  A rating of 20 percent is 
assignable for flexion limited to 30 degrees or extension 
limited to 15 degrees.  A rating of 30 percent is assignable 
for flexion limited to 15 degrees or extension limited to 20 
degrees.  A rating of 40 percent is assignable for extension 
limited to 30 degrees.  A rating of 50 percent is assignable 
for extension limited to 45 degrees.

For reference, normal range of motion of the knee is flexion 
to 145 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71a, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Per the requirements of Fenderson and Hart, the Board has 
considered all evidence of symptomology since the effective 
date of service connection, September 30, 2002.

The file contains extensive treatment records from University 
of New Mexico Hospital detailing treatment consequent to the 
veteran's unhelmeted, high-speed motorcycle accident in 
August 2002, in which his motorcycle was rear-ended by 
another vehicle.  He sustained injuries including brain 
trauma, fracture of the clavicle, scalp lacerations, and 
subarachnoid hemorrhage, and he suffered pneumonia during his 
hospitalization.  There is no indication of any knee injury, 
and the treatment notes do not show the current severity of 
the knee disorder in terms applicable to the rating criteria.

The veteran had a VA medical examination in April 2003 in 
which he complained of chronic constant knee pain, left worse 
than right.  He reported that both knees would occasionally 
give out and not support his weight.  The veteran was noted 
to use a walker or wheelchair due to difficulty with balance, 
which the examiner attributed to the motorcycle accident 
rather than to the Osgood-Schlatter knee disorder. 

Examination showed 1+ edema and tenderness to palpation 
bilaterally.  Tibial tuberosities were prominent.  The knees 
were stable to external stressors bilaterally.  The veteran 
had full range of motion (0 degrees to 140 degrees), but with 
pain; the veteran reported periods of flare-up in which range 
of motion would be considerably limited.  Repetitive motion 
was not tested due to the veteran's instability.   X-rays of 
the knees showed mild degenerative changes bilaterally.

VA outpatient treatment notes from the period November 2003 
to March 2004 show that the veteran walked with a walker and 
had an ataxic gait favoring the left, due to left hemisphere 
motor dysfunction characterized inter alia by spasicity.  
Gait instability was noted as due to traumatic brain injury.  
The left lower extremity (foot, ankle, knee, and hip) was 
weak, but the joints themselves were noted as having good and 
painless range of motion throughout.

A VA physical therapy notes dated in October 2004 through May 
2005 state that the veteran's range of motion was normal in 
the bilateral lower extremities except for tight hamstrings, 
calves, quadriceps and hip flexors (a therapy note dated in 
May 2005 stated that tightness of the bilateral hamstrings 
was limiting terminal knee extension).  Strength was noted to 
be 4/5 in left knee flexion and extension and 5/5 in right 
knee flexion and extension.  Clinical findings were poor 
posture, decreased flexibility, decreased strength, and 
limited tolerance to standing upright, apparently due 
primarily to weakness in the bilateral hips.

VA outpatient notes from the period September 2004 through 
March 2006 note that the veteran was taking a prescription 
pain medication for generalized pain, including his Osgood-
Schlatter disease, but are otherwise silent regarding the 
symptoms of the disorder.

The veteran had a VA medical examination in November 2006 in 
which he reported persistent knee problems since injuring his 
knees in service, progressively worsening over time.  The 
veteran also reported that he had been in physical therapy 
with poor results.  The veteran reported that he used a 
walker at all times, and that he could stand for only a few 
minutes without walker support.  He complained of pain, 
instability, giving way, and weakness in both knees but 
denied stiffness, locking or episodes of dislocation or 
subluxation.  He denied inflammation or flare-ups.

On examination the veteran was observed to have an antalgic 
gait with poor propulsion; there was no evidence of abnormal 
weight bearing.  Range of motion of the right knee was 15 
degrees to 135 degrees with pain beginning at 15 degrees and 
no additional limitation of motion on repetitive use.  Range 
of motion of the left knee was 0 to 135 degrees, with pain 
not noted.  There was no additional limitation of motion with 
repetitive use but there was mild facial grimacing with 
repetitive activity and subjective complaint of pain, right 
more than left.  Neither knee was unstable on examination.  
Both knees had bumps consistent with Osgood-Schlatter 
disease.  Both knees had grinding but neither knee had 
crepitation.  Both knees had mild dislocation/subluxation, 
abnormal tracking and subpatellar tenderness.   The right 
knee had meniscus abnormality, but the left knee did not.  

The examiner diagnosed bilateral chondromalacia patellae with 
lateral tracking and chronic strain/sprain of both knees with 
loss of motion.  The examiner stated that the veteran's 
disability would prevent chores, shopping, exercise, sports, 
recreation, bathing, dressing, and grooming, and would have 
severe effect on toileting and traveling.  The examiner 
stated that the veteran was unable to put on his shoes and 
socks, bathe himself, or render foot care without assistance.   

Based on comparison of the veteran's symptoms to the rating 
criteria, the Board finds that the criteria for increased 
ratings are not met.

The veteran's range of motion of the bilateral knees was 
measured as normal (0 degrees to 140 degrees) in April 2003 
and was consistently noted as normal, without pain, in VA 
outpatient treatment notes (although those notes cited 
prescription pain medication for generalized pain including 
the knees).  There is accordingly no basis on which to assign 
a rating higher than 10 percent for either knee prior to 
November 2006 based on limitation of motion (DC 5260 and 
5261). 

The VA examination in November 2006 recorded limitation of 
extension of the right knee to 15 degrees, which satisfies 
the criteria for a 20 percent rating under DC 5261; the left 
knee extension was normal at 0 degrees.  Both knees had 
flexion to 135 degrees, which is not compensable under DC 
5260.  Accordingly, the right knee satisfied the criteria for 
a 20 percent rating, but not more, effective from November 
2006 under DC 5261, while the left knee did not satisfy the 
criteria for a rating higher than 10 percent under either DC 
5260 or 5261.

The veteran is not entitled to separate compensation under DC 
5257 because there is no medical evidence of any recurrent 
subluxation or lateral instability of either knee.  Although 
the veteran has complained of instability and giving way, 
there has been no evidence of lateral instability on 
examination.  Further, although the veteran uses a walker for 
unstable gait, that instability of gait is shown to be due to 
problems other than the knees (specifically, difficulty 
balancing due to left-sided brain trauma and weakness of the 
hips).

The Board has considered whether additional compensation is 
appropriate for limitation of function due to excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. 202 and Johnson, 9 Vet. App. 7.  In this 
case, the veteran is shown to be able to achieve the noted 
ranges of motion despite the reported pain, and in any event 
the demonstrated pain on examination has been characterized 
as "mild."  There is no clinical evidence showing 
additional limitation of function due to excessive movement, 
weakness, excessive fatigability, or incoordination.

The Board has also carefully considered the statement of the 
physician in November 2006 that the veteran's disability 
would prevent almost all daily activities (chores, shopping, 
exercise, sports, recreation, bathing, dressing, and 
grooming, and would have severe effect on toileting and 
traveling).  The examiner is clearly referring to the 
veteran's overall disability picture, not just  his knees, as 
there is no correlation between the mild knee symptoms 
described in the clinical examination and the nearly complete 
loss of function portrayed in the opinion.  

In addition to the medical evidence above, the Board has 
considered all lay evidence submitted by the veteran, 
including his correspondence to the RO and to his political 
representatives.  The Board notes that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991). 

However, even according the veteran full credibility in 
regard to his reported symptoms, there is nothing in the lay 
evidence of record that would substantiate entitlement to a 
higher schedular rating for either knee.  

Accordingly, the claim for increased evaluation for Osgood-
Schlatter disease of the right and left knees must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. 








ORDER

An evaluation in excess of 10 percent for the service-
connected Osgood-Schlatter disease of the right knee from 
September 30, 2002 to November 14, 2006 is denied.

An evaluation in excess of 20 percent for the service-
connected Osgood-Schlatter disease of the right knee from 
November 14, 2006 is denied.

An evaluation in excess of 10 percent for the service-
connected Osgood-Schlatter disease of the left knee from 
September 30, 2002 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


